 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                      FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA, for the           No. 2:16-cv-408-JAM-EFB
     use and benefit of REXEL, INC., a
12   Delaware corporation, doing business as
     PLATT ELECTRIC SUPPLY,
13                                               ORDER
                      Plaintiff,
14
           v.
15
     HUBZONE CORP., a California
16   corporation, also known as HUBZONE
     CORPORATION, and AMERICAN
17   CONTRACTORS INDEMNITY
     COMPANY,
18
                      Defendants.
19

20   AMERICAN CONTRACTORS
     INDEMNITY COMPANY, a California
21   corporation,
22                    Cross-claimant,
23         v.
24   HUBZONE, CORP., a California
     corporation doing business as HUBZONE
25   CORPORATION; CHARMIANE
     BURNETT, an individual; and LARRY
26   DEON LOFTON, an individual,
27                    Cross-defendants.
28
                                                 1
 1          Plaintiff’s motion for entry of default judgment was submitted on the papers by the
 2   magistrate judge on August 6, 2018. The matter was referred to a United States Magistrate Judge
 3   pursuant to Local Rule 302(c)(19) and 28 U.S.C. § 636(b)(1).
 4          On March 13, 2019, the magistrate judge filed findings and recommendations herein
 5   which contained notice to the parties that any objections to the findings and recommendations
 6   were to be filed within fourteen days. No objections were filed.
 7          The court has reviewed the file and finds the findings and recommendations to be
 8   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY
 9   ORDERED that:
10          1. The Findings and Recommendations filed March 13, 2019, are adopted in full;
11          2. ACIC’s application for default judgment on its breach of contract claim (ECF No. 24)
12   is granted;
13          3. ACIC is awarded damages in the amount of $528,574.44, plus prejudgment interest at
14   the rate of 10% per annum commencing:
15                  a. April 11, 2016 for $59,290.00;
16                  b. May 31, 2016, for $93,943.51;
17                  c. August 10, 2016, for $2,725.00;
18                  d. August 17, 2016, for $75,264.00;
19                  e. November 14, 2016, for $61,490.85;
20                  f. November 22, 2016, for $24,580.00;
21                  g. March 16, 2017, for $27,320.50; and
22                  h. December 20, 2017, for $183,960.58.
23          4. ACIC’s request for attorney’s fees is denied without prejudice to a motion brought
24   under Local Rule 293; and
25          5. With the concurrent filing of the stipulation and order resolving all remaining claims in
26   this action, the Clerk is directed to enter judgment in ACIC’s favor and against Hubzone,
27   Charmiane Burnett, and Larry Lofton on ACIC’s breach of contract claim.
28
                                                        2
 1

 2   DATED: March 28, 2019
 3                           /s/ John A. Mendez_______________________
 4                           UNITED STATES DISTRICT COURT JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                3
